Citation Nr: 9904968	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-34 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for urticaria.

2. Entitlement to service connection for psoriasiform 
dermatitis.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from August 1960 to 
May 1965.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a June 1996 rating decision in 
which the RO denied the veteran's claims of entitlement to 
service connection for urticaria and psoriasiform dermatitis.  
An NOD was filed that same month, and an SOC was issued in 
July 1996.  The veteran also filed a substantive appeal in 
July 1996.  In August 1998, the veteran testified before a 
hearing officer at the VARO Columbia.  A Supplemental SOC was 
issued in September 1998.  

The Board additionally notes that the veteran had perfected 
an appeal to service connection for chronic prostatitis.  
Prior to his August 1998 personal hearing, the veteran 
withdrew that claim, and therefore that issue is no longer in 
appellate status.  


FINDING OF FACT

The veteran's allegation that his urticaria and psoriasiform 
dermatitis resulted from service is not supported by any 
medical evidence that would render the claims for service 
connection for those disabilities plausible under the law.

CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for urticaria and psoriasiform dermatitis.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects an 
enlistment medical examination in August 1960.  The veteran 
did not report that he suffered from a skin disease or rash, 
and on clinical evaluation his skin was reported normal.  

Thereafter, on March 3, 1964, the veteran sought treatment 
for a slight rash on his hands, face, and feet.  The rash was 
treated with Benadryl.  The veteran returned within two 
weeks, and on March 14th and 15th, medical record notations 
reported continued treatment of the rash.  Treatment plans 
included use of Temaril #4 and Calamine lotion.  The veteran 
also complained of swelling in both his feet, and was treated 
with ice packs and bed rest.  In addition, a treatment note, 
dated on March 16th, reported that the veteran had developed 
pruritic eruptions three days previously.  An examination 
revealed scattered raised erythematous wheals.  The veteran's 
feet were found to have 1+ pitting edema with erythema of the 
soles of his feet.  The examiner's impression was allergic 
reaction, possibly to Bicillin, which earlier service medical 
records show was prescribed for treatment of nonspecific 
urethritis.  Treatment continued with Benadryl and bed rest.  
On March 17th, the veteran was noted to have evanescent 
wheals.  The veteran's left foot was reported as back to 
normal, while the right was noted to have slight edema.  The 
examiner's impression was probable allergic reaction to 
Bicillin.  On March 19th, the veteran was examined and the 
impression was allergic reaction, probably to Bicillin.  

On March 24th, the veteran was reported asymptomatic.  He 
requested testing to substantiate a possible link to a 
Bicillin reaction.  It was recommended that a scratch test be 
undertaken in the future.  The following month, on April 
24th, the veteran's feet were reported swollen, and he 
appeared to have numerous bite marks on his forearms, both 
legs, and his pelvic region.  Treatment continued with 
Benadryl.  On April 27th, a treatment note reported a 
recurrence of generalized migratory urticaria with no 
adenopathy.  The examiner's impression was urticaria, 
generalized, etiology undetermined.  The treatment plan 
called for Benadryl, Temaril, and Calamine lotion.  On April 
28th, the veteran was noted to still have urticarial wheals 
and swelling of his hands and feet.  The veteran was 
instructed to take Prednisolone.  On April 30th, the veteran 
was reported asymptomatic, and the treatment plan called for 
continued use of Prednisolone.  An October 1964 entry in the 
veteran's service medical records makes reference to previous 
treatment provided to the veteran and essentially speculates 
that the veteran might be allergic to penicillin.  

In April 1965, the veteran was medically examined for 
purposes of separation from active service.  He did not 
report problems with a skin rash, and on clinical evaluation, 
his skin was reported normal.  In addition, it was noted in 
the Report of Medical Examination, box #73, "possible 
reaction to penicillin, 1964, no reaction on subsequent 
testing."  

Thereafter, in May 1996, the veteran filed a VA Form 21-526, 
in which he claimed entitlement to service connection for, 
"skin condition-March 1964[,] prostatitis-March 1964."  
With his claim, the veteran also submitted copies of his 
service medical records.  In addition, he submitted treatment 
records, dated from June 1995 to May 1996, from S.W. 
Lamberson, M.D.  A treatment note, dated in June 1995, 
reported that the irritation on the veteran's arms, legs, and 
feet had been present for several years.  The rash was 
described as very pruritic, and the examiner's impression was 
eczema, doubt tinea.  A treatment note, dated in November 
1995, reported the rash as red crusted plaques, looking like 
psoriasiform.  A treatment note, dated later that month, 
reported the rash as subacute spongiotic dermatitis.  
Treatment for the veteran's rash during this period included 
the use of Calamine lotion and Temovate gel.  The RO also 
received a VA Greenville Outpatient Clinic (VAOPC) progress 
note, dated in May 1996 noting that on physical examination 
the veteran was found to have a psoriasiform rash on his 
extremities.  The note's assessment was that the veteran was 
suffering from psoriasis, with treatment consisting of Lidex 
cream.  

In a June 1996 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for urticaria and 
psoriasiform dermatitis.  

In a subsequently filed VA Form 9, dated in July 1996, the 
veteran reported that his skin condition was the result of 
his service in Thailand, and that he continued to have 
chronic problems with rashes.  The veteran additionally 
submitted duplicate copies of his service medical records.  

In August 1998, the veteran testified before a hearing 
officer at the VARO Columbia.  Under questioning, the veteran 
reported that he had not had problems with a skin rash prior 
to service and that the problem had begun while he was 
stationed in Thailand.  The veteran also reported that while 
in Thailand his assigned duty was to an Air Force 
firefighting team, and that on many occasions he became 
covered in firefighting foam agent, which team members were 
not given an opportunity to wash off during their 24-hour 
shift.  In addition, the veteran testified that the rash had 
been moderately ongoing in varying stages for about three 
years.  He stated that symptoms included soreness and 
swelling of his feet, and a rash over much of his body, 
starting with his ankles and feet and moving up his torso.  
The veteran also testified his problem with rashes was 
currently active to a small degree, and that when active, the 
rashes lasted for a few years and then would become dormant.  
Furthermore, the veteran reported that allergy testing had 
not identified his rash problem, and that he was currently 
taking Triamcinoloneacetonide ointment.  He also reported 
that no one else on his firefighting team, to his knowledge, 
had developed a rash problem.  

In addition to his testimony, the veteran also submitted 
additional evidence to be included in the record.  This 
evidence consisted of VA outpatient treatment records, dated 
from January 1997 to December 1997.  A progress note, dated 
in January 1997, indicated that the veteran had had skin 
rashes for many years, but over the last couple of years, 
they had become much worse.  On examination, the veteran was 
reported to have papulosquamous eruptions associated with 
erythema and hyperkeratosis.  The examiner's impression noted 
that the rash did not look like pityriasis rubra pilaris 
(PRP), and it was possible that it was drug-induced 
psoriasiform dermatitis although the history was not good for 
this.  The examiner also noted the possibility of mycosis 
fungoides.  The treatment plan consisted of Triamcinolone and 
Eucerin plus.  Additional progress notes in July and December 
1997, reveal continued treatment for psoriasiform dermatitis 
and asteatotic/stasis eczema.  

II.  Analysis

The present appeal arises from original claims, and not 
attempts to reopen claims, which were previously denied and 
had become final.  Therefore, the Board's threshold question 
must be whether or not the veteran has presented well-
grounded claims.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claims 
must fail and there is no further duty to assist in their 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  This requirement has been reaffirmed by 
the United States Court of Appeals for the Federal Circuit in 
its decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S.Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Veterans Appeals, which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet.App. 
341 (1996).

The Court of Veterans Appeals has also held that, in order to 
establish that a claim for service connection is well 
grounded, there must be competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong. Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1998).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

After reviewing the evidence of record, the Board concludes 
that the veteran's claims for service connection for 
urticaria and psoriasiform dermatitis are not well grounded.  
In reaching this conclusion, we note that the veteran's 
service medical records reflect that he was treated in 
service for a skin rash and swelling of his feet in March 
1964 and at the end of April 1964.  This problem appears to 
have been acute and transitory since there are no other 
documented recurrences of the rash during service, and at 
separation, the veteran did not report he suffered from 
recurrent rash problems.  Furthermore, the first clinical 
evidence of post-service treatment for a skin rash is in June 
1995, 31 years following the veteran's treatment in service, 
and there has been no medical opinion of record linking the 
veteran's current skin rash problem to his military service.  

While we do not doubt the sincerity of the veteran's 
contention that he suffers from urticaria and psoriasiform 
dermatitis, our decision must be based upon competent medical 
testimony or documentation.  In a claim of service 
connection, this generally means that competent medical 
evidence must establish that a current disability exists, and 
link that disability to a period of active military service.  
No competent medical evidence has been presented establishing 
that the veteran's current skin rash is related to service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1996); 
Rabideau v. Derwinski, Montgomery v. Brown, both supra.  In 
addition, the veteran does not meet the burden of presenting 
evidence of a well-grounded claim merely by presenting his 
own testimony, because, as a lay person, he is not competent 
to offer medical opinions.  See Bostain v. West, 11 Vet.App. 
124, 127 (1998), citing Espiritu, supra.  See also Carbino v. 
Gober, 10 Vet.App. 507, 510 (1997).

The Court of Veterans Appeals has held that a veteran's 
disorder in service will be determined to be chronic under 38 
C.F.R. § 3.303(b) when there is competent medical evidence to 
establish its chronicity, based upon both its existence in 
service and its relationship to the same condition after 
service.  Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
Where the disorder is of a type that requires medical 
expertise (as opposed to mere lay observation) to demonstrate 
its existence, such medical evidence must be of record.  Id. 
(citing Epps, Caluza, Grottveit, supra).  Here, the service 
medical records show only that the veteran received treatment 
for a skin rash and swelling of his feet in March 1964 and 
the latter part of April 1964.  The veteran did not complain 
of chronic skin rashes at separation, and the next documented 
medical treatment for a skin disorder was 31 years later, in 
June 1995.  Therefore, chronicity has not been established.  

Even where chronicity in service or within a presumption 
period is not established, a claimant can still establish a 
chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  As noted above, there has been no 
showing of medical treatment for skin rashes until June 1995, 
31 years following the veteran's last treatment in service.  
Therefore, the veteran has not demonstrated the requisite 
continuity of treatment.  

Therefore, under the circumstances described above, we find 
the veteran does not satisfy the threshold requirement for a 
well-grounded claim as set forth by the Court in Caluza, 
above; there has not been a showing of a medical nexus 
between the veteran's currently diagnosed skin disorders and 
active service.  The Board thus concludes, absent medical 
evidence linking his currently demonstrated skin disorders to 
service or to an event therein, that the veteran has not met 
the initial burden of presenting evidence of a well-grounded 
claim for service connection for those claimed disabilities, 
as imposed by 38 U.S.C.A. § 5107(a).

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of it, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claims for service connection for 
urticaria and psoriasiform dermatitis must be denied.  See 
Epps v. Gober, supra.










ORDER

1. Entitlement to service connection for urticaria is denied.  

2. Entitlement to service connection for psoriasiform 
dermatitis is denied.  


		
	R. E. SMITH
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

